Citation Nr: 9933006	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  99-03 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a nonservice-connected pension.

2.  Entitlement to a nonservice-connected pension on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from August 1974 to 
August 1977.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.


REMAND

The veteran has petitioned the VA for a nonservice-connected 
pension.  The United States Court of Appeals for Veterans 
Claims, formerly known as the United States Court of Veterans 
Appeals, and hereinafter the Court, in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), in outlining the criteria 
for examining the adequacy of VA examination reports, placed 
a great deal of emphasis on 38 C.F.R. §§ 4.1, 4.2, 4.41, and 
4.42, which require that a complete history of the disability 
at issue be analyzed and discussed by the examiner before 
making any diagnostic conclusions regarding the current level 
of the disability.  Additionally, an examiner must also 
consider medical, social, and industrial historical data, 
which necessitates obtaining a complete history.  Prior 
rating decisions should also be reviewed in order to track 
the history of diagnoses and disability ratings.

In developing pension claims, the RO must apply all pertinent 
regulations.  See 38 C.F.R. §§ 3.321, 4.15-4.19 (1999).  Each 
nonservice-connected medical condition the appellant has must 
be separately rated based on the evidence of record and then 
a combined rating must be calculated pursuant to 38 C.F.R. § 
4.25 (1999).  If the appellant has any disabilities that are 
not properly included in the rating computation, (i.e., 
disabilities caused by willful misconduct), the exclusion of 
said disabilities must be explained and the amount of 
disability attributed to them quantified.  Abernathy v. 
Derwinski, 3 Vet. App. 461 (1992).  In this regard, the Board 
notes that the RO, in assessing each of the veteran's 
disabilities, failed to provide a quantitative rating for the 
following nonservice-connected disabilities:

a.  Hemorrhoids;
b.  Left knee condition;
c.  Right knee disability;
d.  Cervical segment of the spine;
e.  Dermatological condition; and
f.  Asthma.

Moreover, a copy of the veteran's Social Security 
Administration unemployment decision was not obtained or 
assessed prior to the RO's issuance of a denial of the 
veteran's claim.  

Following a complete listing and rating of all disabilities, 
the claim for pension must first be considered under the 
provisions of 38 U.S.C.A. § 1502(a)(1) (West 1991 & Supp. 
1999) and 38 C.F.R. § 4.15 (1999) regarding permanent and 
total disability under the "average person" or "objective" 
standard.  If the criteria are not met, the pension claim 
must next be analyzed under the provisions of 38 C.F.R. 
§ 4.17 (1999) regarding unemployability, considering the 
percentage requirements of 38 C.F.R. § 4.16 (1999).  The next 
step, if required, is to consider the pension claim under 38 
C.F.R. 3.321(b)(2) (1999).  See Talley v. Derwinski, 2 Vet. 
App. 282 (1992), and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  The Board notes, in particular, that the 
supplemental statement of the case should clearly set forth 
that all of the required steps outlined in this paragraph 
have been accomplished. 

Although the RO has partially complied with some of the above 
requirements, the supplemental statement of the case 
generated as a result of this REMAND must, nevertheless, 
acknowledge all of the veteran's disabilities, as discussed 
above, and additionally set forth that all of the required 
steps, as outlined in the above paragraph, have been 
accomplished.  Under these circumstances, the Board is of the 
opinion that additional development is required. 

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The veteran has indicated that he 
receives benefits from the Social 
Security Administration (SSA).  The RO 
should obtain copies and consider any 
records of a benefits award that the 
appellant has received from the SSA, 
including any and all medical or 
psychiatric determinations made by that 
Administration. 

2.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to ascertain the 
nature and severity of the veteran's 
incapacitating physical and mental 
disorders.  The social worker who 
conducts this survey should identify 
those activities that comprise the 
veteran's daily routine.  The scope of 
the social survey should include the 
nature and extent of the veteran's 
participation in physical and mental 
activities at home and in the community. 

3.  Thereafter, the RO should undertake a 
field investigation.  To the extent 
feasible, the field investigator should 
obtain additional information, based on 
the data compiled by the social worker, 
to include information obtained through 
interviews with members of the veteran's 
community as identified by the social 
worker, such as neighbors, relatives, 
storeworkers, local or community leaders, 
and former employers and co-workers.  The 
inquiries should be directed towards 
eliciting information about the veteran's 
capacity to adapt to a workplace 
environment.  The investigator should 
attempt to learn from the veteran's 
former employers why he left their 
employment. 

4.  The veteran is to be afforded a 
special orthopaedic examination for the 
purpose of ascertaining the current  
nature and extent of any disabilities of 
the knees and back.  All indicated 
special studies should be accomplished 
and the examiner should set forth 
reasoning underlying the final diagnosis.  
The claims folder and this Remand are to 
be made available to the examiner for 
review prior to the examination. 

5.  The veteran should also receive a 
general medical examination in order to 
determine the nature and extent of any 
other disorders such as asthma, 
hemorrhoids, and a skin condition, and 
any other found conditions, disabilities, 
and diseases.  The RO should specifically 
request the examining VA physician to 
comment on what limitation on daily 
activities, if any, is imposed by the 
found disorders.  The RO should request 
that the examiner express an opinion as 
to the affect of the veteran's 
disabilities has upon his ability to 
obtain gainful employment.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination. 

6.  The RO should inform the medical 
examiners that these examinations must be 
conducted in accordance with the Court's 
directives in Schafrath, as discussed 
above, with the examination reports 
emphasizing the limitation of activity 
imposed by the veteran's various 
disorders, viewed in relation to their 
respective histories, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon the 
veteran's ordinary activity. 

The RO will ensure that the examiners 
will have all pertinent medical records 
available for review, and it will remind 
the examiners that the results of the 
prior examinations must be carefully 
coordinated so that a comprehensive 
assessment with respect to the impact of 
the veteran's combined disabilities may 
be ascertained. 

7.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action. 

8.  When the preceding is complete, each 
of the disabilities diagnosed in the 
examination must be rated and a combined 
evaluation computed, appropriately 
grouped as service-connected or 
nonservice- connected.  Any disability 
excluded (i.e., as a result of willful  
misconduct) must be described, and an 
explanation provided as to why it was 
excluded, and the amount of the 
disability so excluded quantified.  The 
veteran's claim for pension benefits 
should then be computed. 

9.  The supplemental statement of the 
case issued in conjunction with this 
action should satisfy all the 
requirements specified in Abernathy, as 
discussed above, including citation and 
application of all the laws and 
regulations stipulated therein.  

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant is 
put on notice that he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  If the decision remains unfavorable, 
he and his representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration. 

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




